Citation Nr: 1433620	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-23 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In his June 2010 Substantive Appeal (on VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, which is often and more commonly referred to as a Travel Board hearing.  But in another written statement received that same month, the Veteran withdrew his hearing request and instead requested a hearing before a local Decision Review Officer (DRO).  The DRO hearing was in February 2011 and a transcript of it is of record.

This claim for hypertension originally was predicated on the theory this disease is secondary to Type II Diabetes Mellitus.  However, in a November 2012 decision, the Board denied the underlying claim for service connection for diabetes.  Consequently, the Veteran cannot link his hypertension to his service by way of his diabetes since the diabetes has not been determined to be a service-connected disability.  But to address other possibilities, the Board remanded this claim for hypertension in that November 2012 decision for a VA examination considering alternative theories of entitlement.  The Board again remanded this claim in July 2013, this time however for an addendum medical nexus opinion concerning the possibility the Veteran's hypertension preexisted his service but nonetheless was aggravated by it.  Review of the September 2013 addendum opinion reveals that, at the very least, there was substantial compliance with the remand directives as the examiner specifically addressed the Veteran's documented blood pressure readings during his military entrance examination, as well as those during his service and at time of separation from service to, in turn, determine whether there had been a worsening of his blood pressure during his service.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of this claim.


FINDING OF FACT

The Veteran has hypertension, but it has not been etiologically linked by competent and credible evidence to his military service, such as by showing it started during his service or was permanently worsened during or because of his service.


CONCLUSION OF LAW

His hypertension was not directly or presumptively incurred during his service or chronically aggravated by it.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2013).

Here, to this end, the Veteran was provided the required notice and information in an April 2009 letter prior to initially adjudicating his claim in October 2009, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice that is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Thus, the duty to notify has been met.  


VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim, unless there is no reasonable possibility the assistance would help substantiate the claim.  Here, to this end, his service treatment records (STRs) and VA treatment records, as well as identified private treatment records, have been obtained and associated with his claims file for consideration.  He also was provided a VA examination with a subsequent addendum opinion, the reports of which contain a description of the history of the disability at issue, document and consider the relevant medical facts and principles, and provide an opinion regarding the etiology of this claimed condition insofar as its posited relationship with his military service.  Thus, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

II.  Standard of Review

In deciding this claim, the Board has reviewed all of the relevant evidence in the electronic (Veterans Benefits Management System (VBMS) and Virtual VA) claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

III.  Merits of the Claim

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'"  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

There is a still additional path to service connection using a presumption.  Presumptive service connection is available to Veterans who suffer from certain chronic disorders and diseases, per se, which manifest during service or within one year after service to the required minimum compensable degree of at least 
10-percent disabling.  This presumption is rebuttable by affirmative evidence to the contrary, however.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  If the conditions to presumptive service connection cannot be said to be "chronic" in the medical sense, a Veteran may still yet succeed if he can show a continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only assuming his condition is one listed in § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013).  Hypertension is one of these listed conditions, so subject to presumptive service connection (that is, aside from direct service connection) and alternatively by showing continuous symptoms since service.

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicolson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

But the question of whether medical, versus lay, evidence is needed to support a claim is entirely dependent on the type of condition being claimed, so is made on a case-by-case basis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Unlike simple conditions, the diagnosis and origins of hypertension is a medically complex issue not readily amenable to probative lay comment.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a Veteran's lay belief that his schizophrenia had aggravated his diabetes and hypertension was not of sufficient weight to trigger VA's duty to seek a medical opinion on the issue); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (also discussing this axiom in a claim for rheumatic heart disease).

Even once evidence is determined to be competent, the Board must additionally determine whether the evidence also is credible, as only then does it ultimately have probative value.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) ("[Competency] is a legal concept determining whether testimony may be heard and considered by the trier of fact, while [credibility] is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.")

In determining whether statements submitted by a Veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on his behalf.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, the Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

With regards to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons based on medical evidence in the record for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (citing Colvin v. Derwinksi, 1 Vet. Appl. 171 (1991)).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source. 

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  
In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").


In order to grant a Veteran's claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the Veteran prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

According to 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days, and for purposes of this section the term hypertension means that diastolic blood pressure (i.e., the bottom number) is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure (i.e., referring to the top number) is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.

There is no question the Veteran has hypertension, as this is well documented in his VA treatment records.  But there still has to be attribution of his hypertension to his military service, such as by showing it started during his service or, if pre-existing his service, that it was aggravated during or by his service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").

The earliest diagnosis of this disease is in a May 2000 private treatment record, and it has been continuously monitored ever since, both by private and VA doctors.  

The Veteran's STRs do not show a diagnosis of hypertension.  His blood pressure reading during his March 1968 military entrance examination was 138/80, and it was 130/84 when again measured during his February 1972 separation examination.  

He had a VA compensation examination in March 2013, on remand, for an opinion concerning the etiology of his hypertension - but specifically in terms of its posited relationship with his military service.  During that initial examination, his claims file was not available for review.  The examiner acknowledged the Veteran had a diagnosis of hypertension.  The Veteran claimed that his hypertension had been earlier diagnosed in 1969 (so during his service).  The examiner denied that there were any notable residuals of the hypertension or that it impacted the Veteran's ability to work.  The examiner eventually received the claims file, for review, and completed the opinion portion of the examination in April 2013.  In this addendum, the examiner opined that the hypertension was less likely than not (less than 50 percent probability) incurred in or caused by the Veteran's service.  She noted his blood pressure measurements at enlistment and separation and concluded the condition had pre-existed his military service.  She concluded the hypertension clearly and unmistakably existed prior to the Veteran's service and that it clearly and mistakably was not aggravated beyond its natural progression by any injury, event, or illness during his service.  She again cited the blood pressure measurements as rationale, explaining that the hypertension was asymptomatic during this period and that no medications were prescribed for treatment of it.

Since however the Board found that the examiner's rationale was inadequate, the Board again remanded this claim in July 2013 for supplemental comment, which was provided in September 2013.  After again reviewing the claims file, this same examiner again concluded the hypertension was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  But she revised her rationale to address the Board's concerns, this time explaining that, according to current medical literature, the Veteran's blood pressure readings during his entrance and separation examinations did not rise to the level of hypertension, but rather put him in the range for 
pre-hypertension.  So, in summary, she opined that his current hypertension could not be directly related to his service because his blood pressure readings indicated that he did not yet have hypertension, which is in agreement those who performed his military entrance and separation examinations since they did not formally note the condition on those examination reports.  While this VA examiner did not specifically respond to the section of the addendum pertaining to the theory of aggravation and instead, perhaps mistakenly, responded to the inquiries regarding the theory of secondary service connection, she reiterated that that the Veteran's pre-hypertension condition remained constant from time of entrance to separation, was asymptomatic, and required no medication.  She further explained that the evidence showed he started his hypertension medication in November 2000, which was 28 years after his discharge from service.  As well, she said the available records did not indicate that the pre-hypertension became hypertension within one year of his discharge from service (to warrant presumptive service connection).  

The Board places the most probative weight on this supplemental opinion, as it considered the Veteran's blood pressure readings when entering and exiting service and ultimately determined that he did not yet have hypertension at those earlier points in time.  The opinion is well-reasoned and based on review of the relevant evidence in the claims file and cited medical literature supporting the conclusions.  The Veteran has not provided any medical evidence conversely indicating his hypertension is directly related to his service or showing his service alternatively aggravated it.  Additionally, he has not shown its presence to the required minimum compensable degree of at least 10-percent disabling within one year of his separation from service in May 1972 (so by May 1973) to warrant presuming it was incurred during his service.  So as the September 2013 opinion is the only competent and credible medical evidence regarding the etiology of his hypertension and disputes any notion that it is related to or the result of his military service, his claim for this disease must be denied.  The preponderance of the evidence is against this claim, in turn meaning the benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. § 3.102.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

The claim of entitlement to service connection for hypertension is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


